Order entered September 27, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00362-CR
                                       No. 05-18-00363-CR
                                       No. 05-18-00364-CR

                                   JOHN F. SEAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-44837-P, F17-44838-P & F17-44846-P

                                            ORDER
       Because appellant did not provide written verification that the reporter’s record had been

requested as ordered by the Court, we ordered these appeals submitted without a reporter’s

record. Nine days later, the reporter’s record was filed.

       Before the Court is appellant’s September 25, 2018 motion asking the Court to reconsider

its ruling. We GRANT appellant’s motion and VACATE that portion of our September 10,

2018 order that ordered these appeals submitted without the reporter’s record.

       After reviewing the reporter’s record, we note that State’s Exhibit 1, a DVD containing

the body camera video, offered and admitted during the hearing on appellant’s motion to

suppress, was not filed with the reporter’s record and has not been filed in a supplemental
reporter’s record. We ORDER court reporter Lisabeth Kellet to file a supplemental reporter’s

record containing a true and correct playable copy of State’s Exhibit 1 WITHIN TEN DAYS

OF THE DATE OF THIS ORDER.

        Appellant’s brief is DUE October 10, 2018.


                                                 /s/    LANA MYERS
                                                        JUSTICE